Case 15-34918        Doc 53     Filed 02/11/19     Entered 02/11/19 16:49:45          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 34918
         Aziza Lavita Willis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/14/2015.

         2) The plan was confirmed on 03/08/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 10/22/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $27,663.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-34918             Doc 53        Filed 02/11/19    Entered 02/11/19 16:49:45                 Desc         Page 2
                                                         of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $40,948.08
           Less amount refunded to debtor                             $1,397.05

 NET RECEIPTS:                                                                                          $39,551.03


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $3,750.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                             $1,713.30
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,463.30

 Attorney fees paid and disclosed by debtor:                        $250.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim            Claim        Principal       Int.
 Name                                       Class   Scheduled      Asserted         Allowed         Paid         Paid
 Atlas Acquisitions LLC                 Unsecured           0.00        390.00           390.00           0.00        0.00
 Cavalry Portfolio Services             Unsecured         426.00           NA               NA            0.00        0.00
 Cerastes LLC                           Unsecured         209.00           NA               NA            0.00        0.00
 Complete Credit Solutions Inc          Unsecured         671.00        324.44           324.44        324.44         0.00
 Credit One Bank                        Unsecured         500.00           NA               NA            0.00        0.00
 Credit ONE BANK NA                     Unsecured           0.00           NA               NA            0.00        0.00
 Discover Bank                          Unsecured      2,544.00            NA               NA            0.00        0.00
 Equity Trust Co                        Unsecured         209.00           NA               NA            0.00        0.00
 First Financial Asset Management Inc   Unsecured     10,520.00            NA               NA            0.00        0.00
 Francois Morthol                       Unsecured           0.00           NA               NA            0.00        0.00
 Illinois Dept Of Employment Security   Unsecured      3,700.00       3,700.00         3,700.00      3,700.00         0.00
 Illinois Dept of Human Services        Unsecured      1,214.00            NA               NA            0.00        0.00
 Illinois Dept of Revenue 0414          Unsecured          40.00        199.61           199.61        199.61         0.00
 Illinois Dept of Revenue 0414          Priority           82.00        185.89           185.89        185.89         0.00
 Illinois Dept of Revenue 0414          Priority            0.00         87.00            87.00          87.00        0.00
 Internal Revenue Service               Priority      14,451.00     15,053.60        15,053.60      15,053.60         0.00
 Internal Revenue Service               Unsecured      1,292.00           0.00             0.00           0.00        0.00
 Internal Revenue Service               Unsecured           0.00      2,922.53         2,922.53      2,922.53         0.00
 Jefferson Capital Systems LLC          Unsecured         709.00        709.07           709.07        709.07         0.00
 Mansards                               Unsecured      1,582.00            NA               NA            0.00        0.00
 Peritus Portfolio Services             Secured        9,838.00       7,046.00         7,046.00      7,046.00    2,398.41
 Prog Finance LLC                       Unsecured           0.00           NA               NA            0.00        0.00
 Prog Finance LLC                       Secured           881.00        835.71           835.71        835.71       32.28
 Quantum3 Group                         Unsecured           0.00        123.90           123.90        123.90         0.00
 Resurgent Capital Services             Unsecured         470.00        469.29           469.29        469.29         0.00
 RJM Acquisitions LLC                   Unsecured          69.00           NA               NA            0.00        0.00
 Wells Fargo Auto Finance/AFG           Unsecured     10,000.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-34918        Doc 53      Filed 02/11/19     Entered 02/11/19 16:49:45             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                            $7,046.00          $7,046.00           $2,398.41
       All Other Secured                                    $835.71            $835.71              $32.28
 TOTAL SECURED:                                           $7,881.71          $7,881.71           $2,430.69

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $15,326.49         $15,326.49              $0.00
 TOTAL PRIORITY:                                         $15,326.49         $15,326.49              $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,838.84          $8,448.84              $0.00


 Disbursements:

         Expenses of Administration                             $5,463.30
         Disbursements to Creditors                            $34,087.73

 TOTAL DISBURSEMENTS :                                                                     $39,551.03


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
